                                            Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 1 of 9




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-818-PJH
                                  8                       Plaintiff/Respondent,

                                  9              v.                                     ORDER DENYING MOTION FOR
                                                                                        COMPASSIONATE RELEASE
                                  10        ROYLAND RICE,
                                                                                        Docket No. 177
                                  11                      Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13           Before the court is the represented motion of defendant Royland Rice for reduction
                                  14   of sentence (“Mot.”) pursuant to the compassionate release provision of 18 U.S.C.
                                  15   § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
                                  16   (Dec. 21, 2018). The government filed an opposition (“Opp.”) to the motion for
                                  17   compassionate release, which was originally filed pro se, and counsel for Mr. Rice filed a
                                  18   reply (“Reply”). The Probation Office also submitted a response to Mr. Rice’s motion.
                                  19   Having considered the relevant authorities and having reviewed the record and the
                                  20   parties’ papers, the court DENIES the motion for compassionate release for the reasons
                                  21   set forth below.
                                  22   I.      BACKGROUND
                                  23           On November 15, 2012, the grand jury returned an indictment charging Mr. Rice
                                  24   with bank robbery in violation of 18 U.S.C. § 2113(a). Dkt. 1. At the time of his arrest,
                                  25   Defendant was on federal supervision following his conviction in case number CR 01-
                                  26   40123 for six counts of Unarmed Bank Robbery in violation of 18 U.S.C. § 2113(a) and
                                  27   one count of Attempted Unarmed Bank Robbery in violation of 18 U.S.C. §§ 2 and
                                  28   2113(a). On February 28, 2013, Mr. Rice was convicted by open plea on the single count
                                                                                    1
                                             Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 2 of 9




                                  1    of 18 U.S.C. § 2113(a) after admitting that on September 11, 2012, he walked into the

                                  2    bank, showed a teller a written note demanding money, took approximately $1,782 from

                                  3    the teller and fled. Mr. Rice also admitted to violating the conditions of his supervised

                                  4    release as charged in the Form 12 petition for arrest warrant for offender under

                                  5    supervision in CR 01-40123. On July 31, 2013, the court sentenced Mr. Rice under the

                                  6    career offender guidelines to a term of 168 months imprisonment on the sole count of

                                  7    bank robbery, to run consecutively to a term of 18 months for the supervised release

                                  8    violation in CR 01-40123, for a total term of imprisonment of 186 months; three years of

                                  9    supervised release; restitution in the amount of $1,782.90, and a special assessment of

                                  10   $100.

                                  11            Mr. Rice is presently serving his sentence at FCI Herlong in Herlong, California,

                                  12   with approximately 68 months remaining on his prison term, based on a projected release
Northern District of California
 United States District Court




                                  13   date of February 18, 2026. He is nearing his 70th birthday, based on his July 1950

                                  14   birthday as reported in the amended PSR. Dkt. 94. He now seeks a reduction of

                                  15   sentence pursuant to the compassionate release provision of § 3582(c)(1)(A) or home

                                  16   confinement due to the risk of serious complications or death from exposure to the novel

                                  17   coronavirus disease (“COVID-19”) while in prison. Counsel has been appointed to

                                  18   represent Mr. Rice on his compassionate release motion.

                                  19   II.      DISCUSSION

                                  20            A.    Compassionate Release

                                  21                  1.     Legal Standard

                                  22            A court generally may not correct or modify a prison sentence once it has been

                                  23   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of

                                  24   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The

                                  25   court may modify a previously imposed sentence upon motion of the BOP or motion of

                                  26   the defendant under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i),

                                  27   as amended by the First Step Act which added a provision to allow defendants, not only

                                  28   the Director of the BOP, to file a motion for reduction of sentence after exhausting


                                                                                      2
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 3 of 9




                                  1    administrative remedies or waiting 30 days after the warden’s receipt of a request. See

                                  2    United States v. Shields, 2019 WL 2359231 at *1 (N.D. Cal. June 4, 2019) (citations

                                  3    omitted). Section 3582(c)(1)(A)(i) now provides that the court may reduce an imposed

                                  4    term of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

                                  5    motion of the defendant after the defendant has fully exhausted all administrative rights to

                                  6    appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

                                  7    the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                  8    facility, whichever is earlier,” after considering the applicable factors set forth in section

                                  9    3553(a), if it finds that “extraordinary and compelling reasons warrant such a reduction”

                                  10   and “that such a reduction is consistent with applicable policy statements issued by the

                                  11   Sentencing Commission.”

                                  12                 2.      Exhaustion Requirement
Northern District of California
 United States District Court




                                  13          As a threshold matter, the government argues that Mr. Rice has failed to exhaust

                                  14   his administrative remedies under § 3582(c)(2) because he failed to file an administrative

                                  15   motion with the warden. The government represents that BOP records do not reflect that

                                  16   Mr. Rice filed a motion requesting compassionate release or home confinement, but did

                                  17   not provide an affidavit to address or refute Mr. Rice’s contention in his opening brief that

                                  18   he submitted such a motion, particularly where BOP records show that he has filed a

                                  19   number of motions over the years, most recently in April 2020. Opp. at 6. Mr. Rice has

                                  20   sufficiently demonstrated that he submitted a compassionate release motion to the

                                  21   warden as supported by a copy of his February 6, 2020, request for compassionate

                                  22   release/reduction in sentence addressed to his unit counselor. Reply, Ex. B. Because

                                  23   Mr. Rice has shown that he submitted his administrative request more than four months

                                  24   ago, he has satisfied the 30-day lapse requirement under § 3582(c)(2). As the

                                  25   exhaustion provision of § 3582(c)(2) has been met, it is not necessary to reach the

                                  26   question whether exhaustion of administrative remedies is a jurisdictional requirement.

                                  27                 3.      Requirements for Relief

                                  28          As applicable to Mr. Rice’s motion, compassionate release is warranted if the court


                                                                                      3
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 4 of 9




                                  1    finds that extraordinary and compelling reasons warrant such a reduction, after

                                  2    considering the applicable § 3553(a) factors, and that such a reduction is consistent with

                                  3    applicable policy statements issued by the United States Sentencing Commission. 18

                                  4    U.S.C. § 3582(c)(1)(A)(i). The policy statement applicable to § 3582(c)(1)(A) motions,

                                  5    U.S.S.G. § 1B1.13, as relevant to Mr. Rice’s motion, states the statutory requirements of

                                  6    extraordinary and compelling reasons, consideration of § 3553(a) factors, and reduction

                                  7    consistent with the policy statement, and further requires that the court determine that the

                                  8    defendant is not a danger to the safety of any other person or to the community, as

                                  9    provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2). Mr. Rice’s contention that the

                                  10   policy statement set forth in § 1B1.13 does not apply to motions for compassionate

                                  11   release filed by defendants, following the amendments to § 3582(c)(1)(A) under the First

                                  12   Step Act, is not supported by controlling authority, though this court has previously noted
Northern District of California
 United States District Court




                                  13   that district courts have disagreed on this issue. See United States v. Eberhart, –- F.

                                  14   Supp. –-, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).

                                  15                        a.      Extraordinary and Compelling Reasons

                                  16          The application notes to the § 1B1.13 policy statement identify physical or medical

                                  17   conditions that meet the “extraordinary and compelling” requirement as those where the

                                  18   defendant is (i) suffering from a terminal illness, or (ii) suffering from a serious physical or

                                  19   medical condition, serious functional or cognitive impairment, or deteriorating physical or

                                  20   mental health because of the aging process, “that substantially diminishes the ability of

                                  21   the defendant to provide self-care within the environment of a correctional facility and

                                  22   from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A).

                                  23          To establish extraordinary and compelling reasons in support of his

                                  24   compassionate release motion, Mr. Rice asserts that he is at grave risk of becoming

                                  25   severely ill if he were exposed to COVID-19 in prison due to his age and his medical

                                  26   conditions, namely hypertension, obesity and hypothyroid disorder. See Reply, Ex. A.

                                  27   The government argues that “Defendant did not assert any particularized reasons in his

                                  28   motion that would make him more vulnerable to becoming seriously ill should he contract


                                                                                      4
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 5 of 9




                                  1    COVID-19” to demonstrate an extraordinary and compelling reason to grant

                                  2    compassionate release. Opp. at 12–13. However, Mr. Rice cites recent studies

                                  3    published by the Centers for Disease Control and Prevention and the American Journal

                                  4    of Hypertension finding that hypertension and obesity are among the most common

                                  5    comorbidities associated with increased risk of infection and other complications due to

                                  6    COVID-19, which sufficiently demonstrate that he has health conditions that subject him

                                  7    to an elevated risk of developing serious health consequences if he contracts COVID-19.

                                  8    Reply at 7–8 (citations omitted). See United States v. Connell, No. –- F. Supp. 3d –-,

                                  9    2020 WL 2315858, at *6 (N.D. Cal. May 8, 2020) (recognizing that individuals over 65

                                  10   years old and those who suffer from hypertension and other conditions are known to

                                  11   have a higher risk of becoming infected with, being hospitalized due to, and even dying

                                  12   from COVID-19).
Northern District of California
 United States District Court




                                  13          While Mr. Rice has demonstrated that his age and medical conditions subject him

                                  14   to heightened risk of complications if he contracted COVID-19, he has not demonstrated

                                  15   that he is at a particularly higher risk of contracting COVID-19 while incarcerated at FCI

                                  16   Herlong. Though Mr. Rice argues generally that “the Department of Justice has been

                                  17   unable to contain the spread of COVID-19 in the federal prison system,” Reply at 7, he

                                  18   does not dispute the government’s representation that FCI Herlong has not had any

                                  19   COVID-19 cases, at least among inmates, and the court has verified that the BOP

                                  20   currently reports zero cases of COVID-19 among inmates and three positive cases

                                  21   among BOP staff at FCI Herlong. See https://www.bop.gov/coronavirus/. Under the

                                  22   present conditions at FCI Herlong, Mr. Rice does not face the critical situation that was

                                  23   present in Connell, where the court found that the prison in which the defendant was

                                  24   incarcerated, FCI Lompoc, was a COVID-19 “hotspot” with 599 inmates and staff and one

                                  25   inmate death at that time. Connell, 2020 WL 2315858, at *6. In Connell, the court found

                                  26   that the dire situation at Lompoc, combined with the defendant’s susceptibility due to his

                                  27   age of 69 and his underlying health conditions, including hypertension, high cholesterol

                                  28   and pre-diabetes, rendered the defendant particularly vulnerable to serious or fatal


                                                                                    5
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 6 of 9




                                  1    complications from COVID-19 so as to constitute “extraordinary and compelling reasons”

                                  2    for immediate release, as conceded by the government in that case. Connell, 2020 WL

                                  3    2315858, at *5–6 and n.3. Here, the government concedes the possibility that if FCI

                                  4    Herlong were to experience a COVID-19 outbreak, as seen at FCI Lompoc, Mr. Rice’s

                                  5    chronic health conditions combined with the heightened risk of contracting COVID-19 in

                                  6    the correctional setting may constitute a serious medical condition that satisfies the

                                  7    “extraordinary and compelling” standard as set forth in the application note to U.S.S.G.

                                  8    § 1B1.13. Opp. at 13.

                                  9           While Mr. Rice’s chronic conditions raise concerns about his exposure to COVID-

                                  10   19, under the present conditions at FCI Herlong, he does not face a heightened risk of

                                  11   contracting COVID-19 while incarcerated so as to constitute a serious medical condition

                                  12   “that substantially diminishes the ability of the defendant to provide self-care within the
Northern District of California
 United States District Court




                                  13   environment of a correctional facility and from which he or she is not expected to

                                  14   recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii)(I). As Mr. Rice’s medical records show, he

                                  15   has been seen and prescribed medication for his chronic health conditions by prison

                                  16   health services. Reply, Ex. A. In light of his prison medical history and the absence of

                                  17   any positive cases of COVID-19 among inmates at FCI Herlong, Mr. Rice has not

                                  18   demonstrated that his chronic conditions diminish his ability to provide self-care while

                                  19   incarcerated such that they would amount to extraordinary and compelling reasons for

                                  20   release under § 3582(c)(1)(A)(i). See United States v. Luck, 2020 WL 3050762, at *2

                                  21   (N.D. Cal. June 8, 2020) (“Chronic conditions that can be managed in prison are not a

                                  22   sufficient basis for compassionate release.”) (citing United States v. Ayon-Nunez, 2020

                                  23   WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020)).

                                  24                        b.     Section 3553(a) Factors

                                  25          Having considered the applicable § 3553(a) factors, the court further finds that a

                                  26   68-month reduction of his 186-month custodial sentence would not serve the need for the

                                  27   sentence to reflect the seriousness of the offense, to promote respect for the law, to

                                  28   provide just punishment for the offense, to afford adequate deterrence to criminal


                                                                                     6
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 7 of 9




                                  1    conduct, or to protect the public from further crimes of the defendant. See 18 U.S.C.

                                  2    § 3553(a)(2)(A)–(C). Looking to the nature and circumstances of the offense and the

                                  3    history and characteristics of the defendant, while Mr. Rice points out that he was

                                  4    unarmed when he committed the bank robbery, the record reflects that he handed the

                                  5    teller a threatening note demanding money, and he was on supervised release when he

                                  6    committed the conviction offense. As reflected in the amended PSR, Mr. Rice has two

                                  7    other federal convictions for bank robbery in 1990 (No. 90-cr-00148-DLJ) and 2003 (No.

                                  8    01-cr-40123-PJH), and five felony state convictions for theft-related offenses, in addition

                                  9    to misdemeanor state convictions. Where Mr. Rice’s record reflects that he was

                                  10   undeterred from committing crime even when he was under supervision, these § 3553(a)

                                  11   factors weigh against a reduction in sentence.

                                  12          The court also considers “the need for the sentence imposed . . . to provide the
Northern District of California
 United States District Court




                                  13   defendant with . . . medical care . . . in the most effective manner.” 18 U.S.C.

                                  14   § 3553(a)(2)(D). Here, Mr. Rice fails to show that his medical needs have not been

                                  15   adequately met while incarcerated, and in the absence of COVID-19 cases among

                                  16   inmates at his prison facility, his chronic conditions do not heighten concerns that the

                                  17   prison could not effectively provide medical care. See United States v. Kyes, 2020 WL

                                  18   3050765, at *3 (N.D. Cal. June 8, 2020) (motion for compassionate release on COVID-19

                                  19   grounds was denied without prejudice where the 71-year-old defendant was receiving

                                  20   regular medical care for cancer and did not contend that the BOP facility was unable to

                                  21   meet his medical needs). The medical care factor does not weigh in favor of Mr. Rice’s

                                  22   release at this time. On balance, the court finds that the relevant § 3553(a) factors do not

                                  23   support Mr. Rice’s request for a reduction in sentence.

                                  24                        c.     Danger to Community

                                  25          With respect to the applicable policy statement set forth in U.S.S.G. § 1B1.13(2)

                                  26   that compassionate release requires a finding that Mr. Rice is not a danger to the safety

                                  27   of another person or to the community, the court determines that under the relevant

                                  28   factors of 18 U.S.C. § 3142(g), Mr. Rice fails to show that he would not be a danger to


                                                                                    7
                                          Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 8 of 9




                                  1    the community where his conviction offense of unarmed bank robbery followed two prior

                                  2    unarmed bank robbery convictions and where he was undeterred by serving prior prison

                                  3    sentences and being on supervision when he threatened a bank teller with a demand

                                  4    note that stated “We know where you live . . . .” The fact that he was unarmed when he

                                  5    committed the bank robbery does not diminish the risk of danger that he poses to the

                                  6    community if he were to be released. See United States v. Catledge, 2020 WL 1899401,

                                  7    at *3 (N.D. Cal. Apr. 16, 2020) (finding that reduction of sentence would not provide

                                  8    adequate protection to the public under § 3553(a)(2) where the defendant did not engage

                                  9    in violent crime but caused investors to suffer severe financial loss).

                                  10          Because Mr. Rice does not meet the requirements for compassionate release, his

                                  11   motion for reduction of sentence under § 3582(c)(1)(A) is DENIED.

                                  12          B.     Home Confinement
Northern District of California
 United States District Court




                                  13          To the extent that Mr. Rice seeks release to home confinement under 18 U.S.C.

                                  14   § 3624(c)(2), the court has no authority to designate the place of confinement. The Ninth

                                  15   Circuit recognizes that “[t]he Bureau of Prisons has the statutory authority to choose the

                                  16   locations where prisoners serve their sentence.” United States v. Ceballos, 671 F.3d

                                  17   852, 855 (9th Cir. 2011) (per curiam) (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons

                                  18   shall designate the place of the prisoner’s imprisonment.”)). The recommendations of the

                                  19   sentencing court to the BOP for where the sentence should be served are only given

                                  20   non-binding weight. Id. “‘While a [district court] judge has wide discretion in determining

                                  21   the length and type of sentence, the court has no jurisdiction to select the place where

                                  22   the sentence will be served. Authority to determine place of confinement resides in the

                                  23   executive branch of government and is delegated to the Bureau of Prisons.’” Id. (quoting

                                  24   United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per curiam)).

                                  25          As a discretionary matter, the court declines at this time to make any

                                  26   recommendation pursuant to 18 U.S.C. § 3621(b)(4) that Mr. Rice be placed under home

                                  27   confinement for the remainder of his prison term, given the concerns raised by the

                                  28   government about his history of disciplinary actions while in custody; the medical records


                                                                                     8
                                              Case 4:12-cr-00818-PJH Document 187 Filed 06/19/20 Page 9 of 9




                                  1    dated March 5, 2020, indicating that he refused to take any new or increased medication

                                  2    prescribed for his hypertension; the government’s representation that FCI Herlong has

                                  3    not had any cases of COVID-19; and the concerns of the probation office that Mr. Rice

                                  4    lacks a viable release plan, where he fails to identify any specific family member or friend

                                  5    who would support him and his statement that he would live with his longtime friend Linda

                                  6    R. is inconsistent with his application for compassionate release dated February 6, 2020,

                                  7    asking to reside in a community corrections center, Reply at 10 and Ex. B. The court

                                  8    points out to Mr. Rice, however, that he may submit a written request to the warden to be

                                  9    evaluated by the BOP for placement in home detention pursuant to its recently expanded

                                  10   authority to consider inmates for home confinement under 18 U.S.C. § 3624(c)(2) due to

                                  11   the COVID-19 pandemic. See Opp. at 2–3.

                                  12   III.      CONCLUSION
Northern District of California
 United States District Court




                                  13             For the reasons set forth above, the motion for reduction of sentence pursuant to

                                  14   the compassionate release provision of § 3582(c)(1)(A) is DENIED.

                                  15             IT IS SO ORDERED.

                                  16   Dated: June 19, 2020

                                  17                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                                      9
